                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

RANDALL B. CAUSEY                                                                  PLAINTIFF

V.                                                      CAUSE NO. 3:18-CV-181-CWR-LRA

A.W. CARLTON, et al.                                                            DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson, which was signed and entered on February 11, 2020.

Docket No. 91. The Report and Recommendation clearly notified the parties that failure to file

written objections to the findings and recommendations contained therein within 14 days after

service would bar further appeal in accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, the

motions to dismiss filed by Defendants A.W. Carlton, SIS Dean, S. Cartwright, and C. Franklin

are granted, and the complaint against them is dismissed with prejudice.

       SO ORDERED, this the 27th day of March, 2020.


                                                    s/ Carlton W. Reeves
                                                    UNITED STATES DISTRICT JUDGE
